Title: To James Madison from Nelson Nicholas, 2 September 1812
From: Nicholas, Nelson
To: Madison, James


Sir
Lexington September 2d. [1812]
I hope you will feel no disposition, as you certainly have no cause, to question my sincerity when I assure you, that the motives which induce me to address you are disinterested, and that my complaints against some of your sub-ministers are dictated by patriotism, and not by enmity to you, or any other individual in power. I wish briefly to disclose the situation of this country, and for a moment to call your attention, to the preperations which have been made in this quarter, to weather the storm of war which has burst on our heads. I am sorry to say, that the country resounds with complaints on these subjects, and I lament extremely, that there is too much ground for these complaints. The public interests have been abused in a manner, which must unavoidably arouse the indignation of every man who feels any solicitude for the welfare of the nation. I feel it to be my duty, as I believe it to be my right, to complain of the negligence or ignorance of public functionaries, whose misconduct has been productive of the most fatal consequences in this country. This misconduct has risen to a most alarming height, and the wrongs of Kentucky call aloud for redress. Listen to her complaints.
The gallant volunteers who have relinquished the plough to fight the battles of their country, when called to the camp, are marched thro’ long and dreary routs, many of them without a cent in their pockets, without baggage waggons, without provisions furnished them, without tents, exposed to all the inclemencies of the weather, and dependent on common charity for support. Those, who when they bid adieu to their homes, laid up what they deemed a sufficient stock of money for the exigencies of the whole campaign, find, by the time they arrive at the place of rendezvous, their purses completely exhausted in procuring necessary subsistence for themselves and their more indigent companions; and when they have arrived, there is no money in the military chest to meet their just demands, or satisfy their craving wants. You will readily perceive, sir, that this state of limited supply and indigent suffering, is very incompatible with the feelings of a people, who have been accustomed to abundant and healthful plenty, who have been taught to rely on their own independent industry for support, and whose stubborn knees reluctantly assume the posture of supplication. When the wearied volunteer, after toiling day after day thro’ bad roads, exposed to the burning rays of the mid-day sun, and shivering in unprotected exposure to the chilling dews of night, at length reaches the place of destination, which he vainly expects will be the termination of his sufferings, he is told by his commander, (whose trembling tongue speaks his compassion) that there is no money to remove his distresses. This fatal intelligence sounds like the trump of death to the astonished soldier, who had depended on this supply for his equipment; and who when he contemplates with downcast eye the thread-bare sleeve of his hunting shirt, shakes with chilling anticipation, at the bleak winds of Canada. His spirits droop, and he begins to sigh for the comforts of sheltered home. It is true, he does not think of deserting that post which he has voluntarily assumed; for a Kentuckian will never turn upon his heel when his insulted country points to the enemy and cries aloud for revenge; but he trembles at the chilling blasts of winter, which he is not prepared to repell, and his soul sickens with fears; which the most formidable enemy could never inspire. He is marching to a cold and comfortless climate, with no other covering than a thin linnen dress, which must necessary [sic] be reduced to dependent fragments, long ere the term of his service shall have expired. From the unexpected haste with which they have been summonsed to the field, and the great scarcity of that article in this country, our volunteers have been unable to equip themselves with blankets. This is a sad and distressing situation. Without blankets and woolen clothing, it is morally impossible that the army can exist in Canada, and it is equally impossible to procure these necessaries whilst they are on the march without a dollar in their pockets. Unless they are furnished by the government, the army, I fear, will suffer most cruelly during the approaching winter, or be compelled to return to their homes, to avoid inevitable destruction. I, therefore, will presume to suggest the expediency, nay the absolute necessity, of forwarding supplies adequate to their wants, and if necessary, deducting the value thereof from their monthly pay. This arrangement, I have every reason to believe, would be very agreeable to our volunteers. They ought likewise to be furnished with tents, for many of the companies neither have, nor are they able to procure them. These men have thrown themselves on the mercy of the government, on whom they are really dependent, and from whose hands they must receive either death or succour.
Permit me ere I close, to add a few reflection [sic] upon some errors, which have been committed in supplying this State with arms; errors, which, I fear, will be attended with serious consequences. Upon the arrival of our troops at New-Port, they were not a little astonished to find, that the public arsenal there contained no arms but muskets. One third of these troops were cavalry or riflemen, who were much surprised to find, that altho’ they had been called into service, no arms were provided for them, which they were compelled to bear; for having volunteered for different services, they were not bound to go as musket-men. But, that they might not disappoint the expectations of the government, or cast any obstacles in the way of success, these gallant patriots, who cannot be too much applauded, resolved to forego their own convenience & wishes and obey the necessities of the crisis. Accordingly, the singular spectacle was exhibited, of men awkwardly shouldering the musket, who from their infancy had been taught the use of the rifle, and of horsemen loading themselves with the same cumbrous weapon, which I suspect is unprecedented in the annals of war. The prejudices of the people of this state in favour of the rifle, renders it necessary, that it should be placed in their hands, and their peculiar skill in the use of it, should make the goverment willing to gratify them. Experience has proven it to be the safest and most effectual weapon, with which our Indian enemies can be assailed; and the successes of our revolutionary struggle, teach us, that it may be used with effect even against an English foe. Cavalry are universally acknowledged to be necessary, in all sorts of warfare; but cavalry armed with heavy muskets, will, I suspect, be found to be a dull and useless appendage to an army. Every thing is to [be] expected from the Kentucky volunteers, in their present state, which unarmed men can do; but equip them as soldiers should be equiped, and the myrmidons of despotism will not dare to oppose them.
I beseech you, by that country whose destinies you rule, whose honour and happiness is in your hands, whose prosperity you are sworn to promote, and whose liberty you are bound to guard, that you will weigh well these suggestions, and deliberate cooly on these remarks.
I shall not ask your forgiveness for having trespassed so long on your time and patience, for you are predisposed to pardon the intrusion of one, who infringes the wonted rules of decorum, to speak the language of truth, and advance the happiness of America. With all the respect that is due to your services, and all the freedom that belongs to an American, I subscribe myself, Your Fellow-citizen
Nelson Nicholas
